Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)  1-3, 6-7, 9,11, 14-16, 19-23  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Levande (US 2016/0269766).
Regarding claim 1, Levande discloses A device comprising: a processing system including a processor; and a memory that stores executable instructions that, when executed by the
processing system, facilitate performance of operations, the operations comprising:
obtaining delivery data, wherein the delivery data identifies a plurality of addressable objects to which media content has been delivered ([0015, 0016] VOD is media that is sent to addressable objects, ie STB); and wherein the delivery data includes a first numerical count of the plurality of addressable objects ([0015-0019, 0023-0027, figs. 6-8); 
obtaining research sample data, wherein the research sample data identifies, for each of a plurality of households, one or more household member characteristics associated with one or more members of the household who are assessed as having viewed the media content (fig. 7, [0023-0027] individuals in households have demographic information such as age and gender);
selecting, as a target characteristic, a particular household member characteristic ([0040, 0041]); and
determining, based upon the delivery data and the research sample data, a second numerical count, wherein the second numerical count is determined as an estimated number of viewers who had viewed the media content and who have the target characteristic ([0040, 0041] individual members of a household that share a common characteristic/demographic trait form a viewership list) and wherein the determining comprises extrapolation such that the second numerical count is larger than the first numerical count ([0015-0019, 0038-0044], fig. 7) three household members in a specific age range can be estimated to be viewers of content that was presented by two playback devices).
	Regarding claim 2, 21,  Levande discloses wherein the plurality of addressable objects comprises a plurality of addressable televisions, a plurality of set-top boxes, or any combination thereof ([0015, 0016]).
	Regarding claim 3, Levande discloses the research sample data is obtained from a plurality of dedicated research devices;
each of the plurality of dedicated research devices in located at a respective one of the plurality of households; and
for each of the plurality of households, the one or more members of the household being assessed as having viewed the media content results in an assessment, the assessment being based upon one or more probabilities ([0023-0027, 0040, 0041]).
	Regarding claim 6, 22, 23, Levande discloses wherein the target characteristic comprises an age, an age range, a gender, a hobby, a like, an association with an organization, a job, a profession, an income, an income range, or any combination thereof ([0017]).
	Regarding claim 7, Levande discloses wherein, for each of the plurality of households, the one or more members of the household are assessed as having viewed the media content based upon information provided by at least one of the one or more members of the household ([0023-0027, 0040, 0041]).
	Regarding claim 9, Levande discloses wherein the information is provided before viewing of the media content, during viewing of the media content, after viewing of the media content, or any combination thereof ([0023-0027]).
	
	Regarding claim 11, Levande discloses wherein the media content comprises one or more advertisements, one or more programs, or any combination thereof ([0023-0027], fig. 6-8).
	Regarding claim 14, Levande discloses wherein the device comprises one or more advertisement servers, one or more media content servers, or any combination thereof ([0023-0027]).
	Regarding claim 15, Levande discloses the operations further comprise obtaining household membership data, the household membership data identifying, for each of the plurality of households, each member of the household;
the determining being further based upon the household membership data; and
the estimated number of viewers who had viewed the media content and who have the target characteristic is an estimated number of unique viewers ([0023-0027, 0040, 0041]).
	Regarding claim 16, Levande discloses A non-transitory machine-readable storage medium comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations, the operations comprising:
obtaining first data identifying a first numerical count of a plurality of addressable devices to which media content has been delivered ([0015, 0016, 0023-0027]);

obtaining second data, wherein the second data identifies, for each of a plurality of households, respective residents ([0023-0027, 0040-0041]);
obtaining third data, wherein the third data identifies, for each of the plurality of households, one or more resident characteristics associated with one or more residents of the household who are assessed as having viewed the media content([0023-0027, 0040-0041]);
selecting a particular resident characteristic([0023-0027, 0040-0041]); and
calculating, based upon the first data, the second data and the third data, a second numerical count, wherein  the second numerical count is calculated as an estimated number of viewers who had viewed the media content and who have the particular resident characteristic([0023-0027, 0040-0041]), and wherein the calculating comprises extrapolation such that the second numerical count is larger than the first numerical count ([0015-0019, 0038-0044], fig. 7).
	
	Regarding claim 19, Levande discloses A method comprising:
obtaining, by a processing system comprising a processor, delivery data that is indicative of a plurality of addressable devices to which media content has been delivered, wherein the plurality of addressable devices comprises  one or more smart televisions, one or more set-top boxes, or any combination thereof ([0015, 0015]); and wherein the delivery data includes a first numerical count of the plurality of addressable devices ([0015-0019, 0023-0027], figs. 6-8)
obtaining, by the processing system, viewing data that is indicative, for each of a plurality of households, of a plurality of household member characteristics, wherein each of the household member characteristics is associated with a member of the household who is assessed as having viewed the media content, wherein the viewing data is obtained by a plurality of people meters, and wherein each one of the plurality of people meters is located in a respective one of the plurality of households ([0023-0027, 0040, 0041]);
selecting, as a target characteristic, a particular household member characteristic; and
estimating, based upon the delivery data and the viewing data, a second numerical count of a number of viewers who had viewed the media content who have the target characteristic ([0023-0027, 0040, 0041]) wherein the estimating comprises extrapolation such that the second numerical count is larger than the first numerical count([0015-0019, 0038-0044], fig. 7).
	Regarding claim 20, Levande discloses wherein, for each of the plurality of households, each member is part of a same family ([0023-0025]).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4-5, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levande (US 2016/0269766) IN view of Sheppard (US 2017/0091656).
	Regarding claim 4, Levande discloses wherein the delivery data is obtained from the plurality of addressable objects.
	Levande does not specifically discloses each of the plurality of dedicated research devices comprises a people meter.
	However, Sheppard discloses  each of the plurality of dedicated research devices comprises a people meter ([0029]).  It would have been obvious to incorporate the people meter of Sheppard into the system of Levande in order to use a common audience monitoring device to track viewer behavior.
	Regarding claim 5, Levande in view of Sheppard discloses a  third numerical count of the plurality of dedicated research devices is less than first numerical count  of the plurality of addressable objects;  [0023-0027, 0040, 0041] of Levande).
	Regarding claim 8, Levande in view of Sheppard discloses wherein the information is provided via use of a plurality of people meters ([0029] of Sheppard).

Claim 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levande (US 2016/0269766) IN view of Kuroda (US 2010/0094709).
Regarding claim 12, Levande does not specifically discloses wherein the media content comprises one or more advertisements and wherein the delivery data is obtained from one or more advertisement servers.
However, Kuroda discloses wherein the media content comprises one or more advertisements and wherein the delivery data is obtained from one or more advertisement servers ([0048]).  It would have been obvious to incorporate the ad monitoring of Kuroda into the system of Levande in order to allow advertisers to track ad viewing.
Regarding claim 13, Levande in view of Kuroda discloses wherein the one or more advertisement servers facilitate providing the one or more advertisements to the plurality of addressable objects ([0048] of Kuroda, [0023-0027] of Levande).


Response to Arguments
	Regarding applicant’s arguments, examiner respectfully disagrees.
	The primary reference Levande teaches a system in which viewership information from playback devices are received.  The viewership information is reported at the level of video playback devices, ie when a video playback device tunes to a channel ([0015-0019]) or is reported based on video transactions, such as request for VOD content.  This viewership information represents the first numerical count of objects to which content has been delivered.
	Levande teaches that the previously mentioned viewership information is used along with demographic information of the members in the household to estimate individual viewership in each household.  This individual viewership is determined according to a demographic/other criteria and individuals are assigned to the viewing list by using probability to determine that the individual is a likely viewer of the content ([0038-0044]).  These viewing lists are used to generate demographic viewership charts and data (fig. 7).  
	The initial viewership information only represents a small number of objects that tuned to/presented content. For example, if a household has  two playback devices (STB), then there are  only two addressable objects (first numerical count).  This number is then used with demographic data to predict how many people in a specific demographic criteria viewed a program ([0038-0044], fig. 7).  Using broadest reasonable interpretation, the predicted/estimated number (second numerical count) can be greater than the number of objects that tuned to a specific content (first numerical count).  For example, if there are 2 playback devices and there are 3 household members in a specific age range that have a high likelihood of viewing the content, then the 3 household members (2nd numerical count) are greater than the 2 playback devices (1st numerical count).

Conclusion


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL HYUN HONG whose telephone number is (571)270-1553. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571)272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL H HONG/Primary Examiner, Art Unit 2426